Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Dean small (Reg#34,730) on 06/22/2022.
Amend claim 1 as follows:
A computer implemented method comprising:
transmitting an energizing signal from an external antenna, coupled to a local external device (LED), to an implanted antenna of a passive implanted medical device (PIMD), the PIMD including an energy transfer characteristic (ETC) monitoring unit coupled to at least one i) of an energy storage unit or ii) an AC peak detection unit, the energizing signal transmitted while the external antenna is at first and second positions;
receiving, at the external antenna, first and second ETC values associated with
the first and second positions, respectively, wherein the first and second ETC values are
measured by the ETC monitoring unit from at least one i) of the energy storage unit or ii)
the AC peak detection unit; 
under control of one or more processors configured with program instructions,
analyzing the first and second ETC values to determine a difference
therebetween;
obtaining movement data indicative of movement of the external antenna
relative to a reference; and
providing an energy transfer level (ETL) indicator based on the difference between the first and second ETC values, the ETL indicator providing feedback
regarding a degree of energy transfer associated with at least one of the first and
second positions

further including changing the ETL indicator
based on the difference and responsive to the movement data indicating that the
external antenna moved from the first position to the second position.

Amend claim 12 as follows:
A system comprising:
an external antenna coupled to a local external device (LED), the external antenna
configured to transmit an energizing signal to an implanted antenna of a passive implanted medical device (PIMD), the PIMD including an energy transfer characteristic (ETC) monitoring unit coupled to at least one i) of an energy storage unit or ii) an AC peak detection unit, the energizing signal transmitted while the external antenna is at first and second positions, and receiving first and second ETC values associated with the first and second positions, wherein the first and second ETC values are measured by the ETC
monitoring unit from at least one i) of the energy storage unit or ii) the AC peak detection
unit;
a movement detection module configured to obtain movement data indicative of
movement of the external antenna relative to a reference;
at least one LED processor; and
a LED memory coupled to the at least one LED processor, wherein the memory
stores program instructions, wherein the program instructions are executable by the at
least one processor for:
analyzing the first and second ETC values to determine a difference
therebetween;
providing an energy transfer level (ETL) indicator based on the difference
between the first and second ETC values, the ETL indicator providing feedback
regarding a degree of energy transfer associated with at least one of the first and
second positions; and
changing the ETL indicator based on the difference and responsive to the
movement data indicating that the external antenna moved from the first position
to the second position.
Reasons for Allowance
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-4, 6-15 and 17-21are allowed. The following is the examiner’s statement for allowance. Regarding claims 1 and 12, the prior art does not disclose or suggest the following:
“......analyzing the first and second ETC values to determine a difference
therebetween; obtaining movement data indicative of movement of the external antenna
relative to a reference; and providing an energy transfer level (ETL) indicator based on the difference between the first and second ETC values, the ETL indicator providing feedback
regarding a degree of energy transfer associated with at least one of the first and second positions, the providing further including changing the ETL indicator based on the difference and responsive to the movement data indicating that the external antenna moved from the first position to the second position.” In combination with the remaining limitations of independent claims 1 and 12. Dependent claims 2-4, 6-11, 13-15 and 17-21 are also allowed.
The examiner found FORSELL (US 2011/0193688 FORSELL) and OLSON et al. (US 2012/0262108 A1, hereinafter OLSON) to be the closest prior art of record.
FORSELL discloses an implantable medical device and an external inductive charger. The charger measured the coupling factor between the power source and the implantable medical device based on ratio between received power and transmitted power and provide an indication to the user. The external power source can further determine whether the coupling factor increases or decreases with movement and alerts the user as to whether the power source is moving in the right direction or the wrong direction towards optimum alignment. OLSON discloses a n implantable medical device and an external power source which determines the alignment based on current provided to the internal power source of the implantable medical device. The power source could also comprise an accelerometer to relate the movement of the external power source to the change received current and alert the user if direction of movement needs to change or if the external power source needs to move in the opposite direction and provide an indication to the user based on the result. However neither reference nor their combination disclose that even when a change in the coupling (i.e. received current) is detected, a change in position has to be detected before the indicator is updated, such that a change in output without a change in position would not result in the indicator being updated and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AHMED H OMAR/            Examiner, Art Unit 2859  

/EDWARD TSO/            Primary Examiner, Art Unit 2859